Citation Nr: 0636662	
Decision Date: 11/27/06    Archive Date: 12/06/06

DOCKET NO.  95-16 737A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to an evaluation in excess of 40 percent for low 
back strain.

REPRESENTATION

Veteran represented by:  Disabled American Veterans


ATTORNEY FOR THE BOARD

Catherine Cykowski, Associate Counsel








INTRODUCTION

The veteran had active service from March 1974 to February 
1976.  This matter comes before the Board of Veterans' 
Appeals (Board) on appeal from a February 1999 rating 
decision by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Oakland, California.

The Board notes that the appellant's brief presents a claim 
to re-open the application for total disability benefits 
based on unemployability (TDIU).  That claim is referred to 
the RO for development.

FINDINGS OF FACT

1.  Prior to September 23, 2002, the veteran's low back 
strain objectively manifested as back pain, radiating down 
both lower extremities and limitation of motion with pain, 
but was not pronounced in severity and did not cause 
ankylosis of the entire lumbar spine.

2.  Since September 23, 2002, the veteran's low back strain 
is objectively manifested by intervertebral disc syndrome 
without incapacitating episodes having a total duration of at 
least six weeks during the past 12 months and without 
unfavorable ankylosis of the entire thoracolumbar spine.


CONCLUSION OF LAW

The criteria for a rating in excess of 40 percent for low 
back strain have not been met.  38 U.S.C.A. § 1155 (West 
2002);  38 C.F.R. §§ 3.159, 3.321, 4.1, 4.3, 4.7, 4.40, 4.45, 
4.71A, Diagnostic Codes 5292, 5295 (2002) 5293 (2002-2003); 
38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243 (2006).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VA's Duties to Notify and Assist

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002)).  The 
duty to notify under the VCAA requires VA to notify the 
claimant and the claimant's representative, if any, of the 
information and medical or lay evidence that is necessary to 
substantiate the claim.  In Pelegrini v. Principi (Pelegrini 
II), 18 Vet. App. 112, 119-20 (2004), the Court specifically 
held that the VCAA requires VA to provide notice that informs 
the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim, (2) that VA 
will seek to provide, and (3) that the claimant is expected 
to provide.  In what can be considered a fourth element of 
the requisite notice, the Court further held that, under 38 
C.F.R. § 3.159(b), VA must request the claimant to provide 
any evidence  in his possession that pertains to the claim.  
Id. at 120-21.  The Court has indicated that notice under the 
VCAA must be given prior to an initial unfavorable decision 
by the agency of original jurisdiction.  Id.

The VCAA and its implementing regulations provide that VA 
will assist a claimant in obtaining evidence necessary to 
substantiate a claim.  Under these provisions, VA is required 
to obtain service medical records and relevant VA healthcare 
records and must make reasonable efforts to help the veteran 
obtain other relevant medical records.  The duty to assist 
also requires VA to provide the claimant with a medical 
examination or a medical opinion when such an examination or 
opinion is necessary to make a decision on a claim.  38 
U.S.C.A. § 5103A(d) (West 2002);  38 C.F.R § 3.159 (2005). 

The Court has mandated that VA ensure strict compliance with 
the provisions of the VCAA.  Quartuccio v. Principi, 16 Vet. 
App. at 183 (2002).  In this case, as explained below, VA has 
strictly complied with the VCAA by providing the veteran 
adequate notice and assistance with regard to the claims on 
appeal.  Accordingly, the veteran is not prejudiced by the 
Board's decision to proceed with the disposition of this 
appeal.  Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
1) veteran status; 2) existence of a disability; 3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R.    
 § 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Dingess/Hartman 
at 488.  Additionally, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id. 

A.	Duty to Notify

While this appeal was pending, the Veterans Claims Assistance 
Act of 2000 (VCAA) was enacted on November 9, 2000. 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 (West 2002).  
This law emphasized VA's obligation to notify claimants what 
information or evidence is needed in order to substantiate a 
claim, and it affirmed VA's duty to assist claimants by 
making reasonable efforts to get the evidence needed. See 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).

A VCAA notice, as required by 38 U.S.C. § 5103(a), must be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits. Pelegrini v. Principi, 17 Vet. App. 412 (2004). 
However, because the VCAA was enacted after the initial 
adjudication of this claim by the RO, it was impossible to 
provide notice of the VCAA prior to the initial adjudication 
in this case.  Nevertheless, the RO did provide the appellant 
with notice of the VCAA in July 2003, prior to readjudicating 
the claim in a January 2004 supplemental statement of the 
case (SSOC).

The Board finds that any defect with respect to the timing of 
the VCAA notice requirement was harmless error.  The VCAA 
notice provided to the veteran complied with VCAA content 
requirements.  The veteran was notified of the applicable 
laws and regulations by a March 2004 letter as well as the 
May 2006 supplemental statement of the case in which the 
veteran was advised of the evidence required to merit an 
increased rating, including the relevant rating criteria.  
The March 2004 letter described the evidentiary requirements 
of a claim for an increased rating, advised the veteran what 
evidence VA was responsible for obtaining and what evidence 
VA would assist him in obtaining and advised him to submit 
any relevant evidence in his possession.   While the notice 
provided to the appellant was not given prior to the initial 
adjudication of the claim, the notice was provided prior to 
the transfer and certification of the appellant's case to the 
Board, and the content of the notice fully complied with the 
requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  
After the notice was provided, the case was readjudicated in 
an SSOC provided to the veteran, and he has been provided 
with every opportunity to submit evidence and argument in 
support of the claim and to respond to VA notices. Therefore, 
notwithstanding Pelegrini, to decide the appeal would not be 
prejudicial error to the claimant.


B.	Duty to Assist

The RO has made reasonable efforts to assist the veteran with 
the development of this claim.  The record includes service 
medical records, private treatment records, VA outpatient 
records and reports of several VA examinations.  

The veteran was afforded  several VA examinations related to 
this claim, most recently in had VA examinations related to 
this claim, including examinations in 2005 and in 2006.  The 
RO attempted to obtain the veteran's Social Security 
Administration (SSA) records based upon his assertion that he 
filed a claim with SSA.  In January 2004, SSA informed the RO 
that it had exhausted all sources and could not locate the 
records.  No outstanding relevant records or evidence have 
been identified.  Accordingly, the Board finds that the duty 
to assist has been satisfied. 

II.  Analysis of Claim

The veteran seeks an increased rating for service-connected 
low back strain, presently rated as 40 percent disabling.  
The veteran asserts that the current rating does not 
adequately reflect the severity of his disability.

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities, which is 
based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 
(2005).  If two evaluations are potentially applicable, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating; otherwise, the lower rating will be assigned.  38 
C.F.R. § 4.7 (2005).

The degree of impairment resulting from a disability is a 
factual determination in which the Board must focus on the 
current severity of the disability.  Francisco v. Brown, 7 
Vet. App. 55, 57-58 (1994).  In both claims for an increased 
rating on an original claim and an increased rating for an 
established disability, only the specific criteria of the 
Diagnostic Code are to be considered.  Massey v. Brown, 7 
Vet. App. 204, 208 (1994).  

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements. 
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part which 
becomes painful on use must be regarded as seriously 
disabled.  A little used part of the musculoskeletal system 
may be expected to show evidence of disuse, either through 
atrophy, the condition of the skin, absence of normal 
callosity or the like. 38 C.F.R. Part 4, § 4.40 (2005).

As regards the joints, the factors of disability reside in 
reductions of their normal excursion of movements in 
different planes.  Inquiry will be directed to these 
considerations:  less movement than normal; more movement 
than normal; weakened movement; excess fatigability; 
incoordination; impaired ability to execute skilled movements 
smoothly; and pain on movement, swelling, deformity or 
atrophy of disuse.  Instability of station, disturbance of 
locomotion, interference with sitting, standing and weight-
bearing are related considerations.  38 C.F.R. § 4.45 (2005).  
The Court has held that the Board must determine whether 
there is evidence of weakened movement, excess fatigability, 
incoordination, or functional loss due to pain on use or 
flare-ups when the joint in question is used repeatedly over 
a period of time.  See DeLuca v. Brown, 8 Vet. App. 202, 206 
- 207 (1995).

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in the case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

In February 1999, the RO granted a 40 percent evaluation for 
low back strain pursuant to Diagnostic Codes (DC) 5292 and 
5295.  The diagnostic codes pertinent to back ratings were 
amended twice during the course of the veteran's appeal.  The 
provisions of VA's Schedule for Rating Disabilities 
pertaining to intervertebral disc syndrome were revised, 
effective September 23, 2002, and other amendments of the 
Schedule, addressing disabilities of the spine, were revised, 
effective September 26, 2003.  

When regulations are changed during the course of the 
veteran's appeal, the criteria that are to the advantage of 
the veteran should be applied.  However, if the revised 
regulations are more favorable to the veteran, then an award 
of an increased rating based on a change in law may be 
granted retroactive to, but no earlier than, the effective 
date of the change. See VAOPGCPREC 3-2000, 65 Fed. Reg. 33422 
(2000).

Prior to September 26, 2003, limitation of motion of the 
lumbar spine was rated according to Diagnostic Code 5292.  
Under DC 5292, limitation of motion of the lumbar spine was 
rated as 10 percent disabling when slight, 20 percent 
disabling when moderate, and 40 percent disabling when 
severe.  38 C.F.R. Part 4, § 4.71a, Diagnostic Code 5292 
(2002).

Prior to September 23, 2002, intervertebral disc syndrome was 
rated according to Diagnostic Code 5293.  An evaluation of 40 
percent was assignable for severe, recurring attacks of 
intervertebral disc syndrome with intermittent relief.  A 
60 percent evaluation was assignable for pronounced 
intervertebral disc syndrome; with persistent symptoms 
compatible with sciatic neuropathy with characteristic pain 
and demonstrable muscle spasm, absent ankle jerk, or other 
neurological findings appropriate to the site of diseased 
disc, little intermittent relief.  38 C.F.R. § 4.71a, 
Diagnostic Code 5293 (2001).

Prior to September 26, 2003, under 38 C.F.R. § 4.71a, 
Diagnostic Code 5295, which pertained to lumbosacral strain,  
a 10 percent evaluation was assignable for lumbosacral strain 
with characteristic pain on motion.  A 20 percent evaluation 
was assignable for lumbosacral strain with muscle spasm on 
extreme forward bending and loss of lateral spine motion, 
unilateral, in a standing position.  A 40 percent evaluation 
was assignable for severe lumbosacral strain with listing of 
the whole spine to the opposite side, positive Goldthwaite's 
sign, marked limitation of forward bending in standing 
position, loss of lateral motion with osteoarthritic changes, 
or narrowing or irregularity of joint space, or some of the 
above with abnormal mobility on forced motion.  38 C.F.R. § 
4.71a, DC 5295 (2002).

Prior to September 23, 2002, the only other DCs that allowed 
for an evaluation in excess of 40 percent were 5285, which 
governed residuals of fractures of the vertebra and is 
therefore not applicable to this appeal, and DCs 5286 and 
5289.  38 C.F.R. § 4.71a, DCs 5285, 5286, 5289 (2002).  Under 
DC 5286, an evaluation of 60 percent was assignable for 
complete bony fixation (ankylosis) of the spine at a 
favorable angle.  A 100 percent evaluation was assignable for 
complete bony fixation of the spine at an unfavorable angle, 
with marked deformity and involvement of major joints (Marie-
Strumpell type) or without other joint involvement (Bechterew 
type).  38 C.F.R. §4.71a, DC 5286.  Under DC 5289, a 
50 percent evaluation was assignable for unfavorable 
ankylosis of the lumbar spine.  38 C.F.R. § 4.71a, DC 5289.

Effective September 23, 2002, VA amended the criteria for 
rating intervertebral disc syndrome, but continued to 
evaluate that disease under DC 5293.  See 67 Fed. Reg. 54,345 
(Aug. 22, 2002) (codified at 38 C.F.R. § 4.71a, DC 5293 
(2005)).  Effective September 26, 2003, VA updated the entire 
section of the rating schedule that addresses disabilities of 
the spine.  This update included a renumbering of the 
diagnostic codes pertinent to back ratings.  According to 
that renumbering, DC 5243 now governs ratings of 
intervertebral disc syndrome.  See Fed. Reg. 51,443 (Aug. 27, 
2003) (codified at 38 C.F.R. § 4.71a, DCs 5235-5243 (2005)).

As of September 23, 2002, intervertebral disc syndrome 
(preoperatively or postoperatively) will be evaluated either 
on the total duration of incapacitating episodes over the 
past 12 months or by combining under 38 C.F.R. § 4.25 
separate evaluations of its chronic orthopedic and neurologic 
manifestations along with evaluations for all other 
disabilities, whichever method results in the higher 
evaluation.  A 60 percent rating is warranted for 
incapacitating episodes having a total duration of at least 
six weeks during the past 12 months, while a 40 percent 
rating is warranted where there are incapacitating episodes 
having a total duration of at least four weeks but less than 
six weeks during the past 12 months.
 
Effective September 26, 2003, the schedule for rating spine 
disabilities was changed to provide for the evaluation of all 
spine disabilities under a General Rating Formula for 
Diseases and Injuries of the Spine, unless the disability is 
rated under the Formula for Rating Intervertebral Disc 
Syndrome Based on Incapacitating Episodes (renumbered as 
Diagnostic Code 5243). The General Rating Formula for 
Diseases and Injuries of the Spine provides for assignment of 
a 40 to 100 percent evaluation for unfavorable ankylosis of 
the spine.  Diagnostic Code 5243 provides that intervertebral 
disc syndrome (preoperatively or postoperatively) be rated 
either under the General Rating Formula for Disease and 
Injuries of the Spine, or under the Formula for Rating 
Intervertebral Disc Syndrome Based on Incapacitating 
Episodes, whichever method results in the higher evaluation 
when all disabilities are combined under 38 C.F.R. § 4.25.  

The rating criteria of the General Rating Formula for 
Diseases and Injuries of the Spine provide a 100 percent 
rating for unfavorable ankylosis of the entire spine; and a 
50 percent rating for unfavorable ankylosis of the entire 
thoracolumbar spine.  The criteria for a 40 percent rating 
are: unfavorable ankylosis of the entire cervical spine; or, 
forward flexion of the thoracolumbar spine 30 degrees or 
less; or, favorable ankylosis of the entire thoracolumbar 
spine.  

For VA compensation purposes, unfavorable ankylosis is a 
condition in which the entire cervical spine, entire 
thoracolumbar spine, or entire spine is fixed in flexion or 
extension, and the ankylosis results in one or more of the 
following:  difficulty walking because of a limited line of 
vision; restricted opening of the mouth and chewing; 
breathing limited to diaphragmatic respiration; 
gastrointestinal symptoms due to pressure of the costal 
margin of the abdomen; dyspnea or dysphagia; atlantoaxial or 
cervical subluxation or dislocation; or neurologic symptoms 
due to nerve root stretching.  Fixation of a spinal segment 
in neutral position (zero degrees) always represents 
favorable ankylosis.  See 68 Fed. Reg. 51,443, Note (5) (Aug. 
27, 2003).

The amended rating criteria define normal range of motion for 
the various spinal segments for VA compensation purposes.  
Normal forward flexion of the cervical spine is zero to 45 
degrees, extension is zero to 45 degrees, left and right 
lateral flexion are zero to 45 degrees, and left and right 
lateral rotation are zero to 80 degrees.  Normal forward 
flexion of the thoracolumbar spine is zero to 90 degrees, 
extension is zero to 30 degrees, left and right lateral 
flexion are zero to 30 degrees, and left and right lateral 
rotation are zero to 30 degrees. The combined range of motion 
refers to the sum of the range of forward flexion, extension, 
left and right lateral flexion, and left and right rotation. 
The normal combined range of motion of the thoracolumbar 
spine is 240 degrees. The normal ranges of motion for each 
component of spinal motion are the maximum that can be used 
for calculation of the combined range of motion. See 38 
C.F.R. § 4.71a, General Rating Formula for Diseases and 
Injuries of the Spine, Note (2), as added by 68 Fed. Reg. 
51,454 (Aug. 27, 2003).

The fact that the revised criteria include symptoms such as 
pain, stiffness, aching, etc., if present, means that 
evaluations based on pain alone are not appropriate, unless 
there is specific nerve root pain, for example, that could be 
evaluated under the neurologic sections of the rating 
schedule. See 68 Fed. Reg. 51,455 (Aug. 27, 2003).

The evidence in this case includes the service medical 
records, VA outpatient records, reports of several VA 
examinations and private outpatient records.  The evidence 
shows that the veteran's low back strain disability does not 
more nearly approximate the criteria for an evaluation in 
excess of 40 percent at any time during the appeal period of 
this case.

Service medical records reflect numerous complaints of low 
back pain related to slipping off of a ladder while working 
on an F-4.  Post-service medical records show that the 
veteran suffered another lower back injury in 1986, while 
working as a bus driver, when he slipped and fell down the 
steps of a bus.  These records document treatment for low 
back pain and rheumatoid arthritis.  

At a March 1994 VA examination, the veteran complained of 
constant back pain and muscle spasms.  The examiner noted 
mild thoracic dextroscoliosis and a mild lumbar 
levoscoliosis.  The examiner had forward flexion of 75 
degrees with pain.  X-rays revealed no significant findings.

According to a report of a February 1997 VA examination, the 
veteran complained of pain in the lower back, radiating down 
the legs and of numbness in the left posterior calf and left 
buttock.  He stated that he could not sit for more than 
10 minutes or stand for more than 30 minutes.  The veteran 
stated that he was unable to work.  He reported using a back 
brace and TENS unit for relief.  The VA examiner noted 
tenderness in the L5-S1 area bilaterally.  Range of motion 
findings were forward flexion of 85 degrees; extension of 25 
degrees; right lateral flexion of 25 degrees; left lateral 
flexion of 25 degrees; 25 degrees right lateral rotation and 
25 degrees left lateral rotation.  Straight leg raising 
provoked pain in the back and posterior upper leg. Mild 
bulging was noted at L5-S1.  The VA examiner diagnosed 
degenerative disc disease of the lumbosacral spine.  

The evidence shows that, prior to September 23, 2002, when VA 
first amended the regulations governing ratings of back 
disabilities, there have been neurological findings 
attributed to the veteran's low back disability, but such 
findings were not noted to be so severe as to constitute 
pronounced intervertebral disc syndrome with little 
intermittent relief.  Records from this time period do not 
contain any findings of ankylosis of the lumbar spine.

The evidence establishes that, since September 23, 2002, 
there have been neurological findings attributed to the 
veteran's low back disability, but these findings were not so 
severe as to result in incapacitating episodes having a total 
duration of at least six weeks during the past 12 months.  
Moreover, since September 23, 2002, the veteran's low back 
disability has not caused ankylosis of the entire 
thoracolumbar spine.  

The report of the October 2005 VA examination indicates that 
the veteran reported moderate to severe lower back pain 
aggravated by walking, bending and lifting.  He reported 
using a back brace, TENS unit and pain medication for 
treatment.  He stated that his back pain occasionally 
required bedrest.  He denied any incapacitating episodes in 
the 12 months preceding the examination.  The examiner noted 
increased tenderness over the right paraspinal muscles with 
light to moderate palpation.  The veteran had forward flexion 
of 70 degrees, hyperextension of 30 degrees bilaterally, 
lateral bending of 30 degrees and rotation of 40 degrees.  
The examiner noted pain and grimacing  with motion.  The VA 
examiner diagnosed degenerative disc disease with residual 
lumbar radiculopathy and residual weakness of the bilateral 
lower extremities.  The examiner also opined that the veteran 
developed degenerative disc disease after his 1986 work 
injury.  Addressing the DeLuca factors,  the examiner noted a 
10 degree loss of forward flexion and a 10 degree loss of 
hyperextension after repetitive movements.  

Private outpatient records dated in 2005 reflect a diagnosis 
of moderate degenerate disc disease at L5-S1.  These private 
records do not contain any record of incapacitation due to 
intervertebral disc syndrome or any findings of unfavorable 
ankylosis of the entire thoracolumbar spine.   

A March 2006 VA examination was noted as "severely limited" 
due to the veteran's uncooperativeness.  The reports shows 
that the veteran complained of severe pain when the right hip 
was flexed to 30 degrees.  The veteran refused to have 
internal and external rotation tests done.   The left side 
Patrick's tests was negative.  The veteran was able to 
perform a right side straight leg raise to 50 degrees but 
stopped due to pain.

In exceptional cases, including when a disability causes 
marked interference with employment or requires frequent 
periods of hospitalization, a higher initial evaluation is 
available on an extraschedular basis.  See 38 C.F.R.
 § 3.321(b)(1)(2006).   The veteran alleges that his low back 
strain causes marked interference with employment such that 
he is unable to work.   At the 2005 VA examination, the 
veteran reported that rheumatoid arthritis in his hands as 
well as low back pain limited his ability to perform his 
occupation as a bus driver.  The examiner opined that the 
veteran developed degenerative disc disease after the 1986 
on-the-job injury.  The evidence also does not establish that 
his disability necessitates frequent periods of 
hospitalization.  On the basis of the evidence that is of 
record, the Board cannot find that the veteran's low back 
disability, either alone or in combination with his other 
service-connected disabilities, produced marked interference 
with employment. There simply is no evidence of any unusual 
or exceptional circumstances that would take the veteran's 
case outside the norm so as to warrant referral for 
consideration of an extraschedular rating.  Therefore, the 
Board finds that the veteran's claim for an increased 
evaluation does not present such an exceptional or unusual 
disability pictures as to render impractical the application 
of the regular schedular standards and extraschedular 
referral is not warranted.  38 C.F.R.  § 3.321(b)(1) (2006).

The Board concludes that a rating in excess of 40 percent for 
the veteran's low back disability is not warranted.  The 
rating schedule is designed to accommodate changes in 
condition.  Therefore, the veteran may be awarded a higher 
evaluation in the future should his low back disability 
picture change.  See 38 C.F.R. § 4.1.  The criteria for an 
evaluation in excess of 40 percent for low back strain have 
not been met.  The Board has considered the applicability of 
the benefit-of-the-doubt doctrine, but as there is not an 
approximate balance of positive and negative factors in this 
case, reasonable doubt could not be resolved in the veteran's 
favor.  Rather, as the preponderance of the evidence is 
against the veteran's claim for an increased evaluation, the 
claim must be denied.


ORDER

A rating in excess of 40 percent for low back strain is 
denied.


____________________________________________
V. L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


